Citation Nr: 1040572	
Decision Date: 10/28/10    Archive Date: 11/04/10

DOCKET NO. 05-35 805A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for residuals of a stress 
fracture of the right foot.

2. Entitlement to service connection for a psychiatric disorder, 
to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

A. Adamson



INTRODUCTION

The Veteran had active service from November 2001 to January 2002 
and from August 2003 to February 2004.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Louis, Missouri, which denied the benefits sought on appeal. This 
rating decision was mailed out by the Chicago, Illinois RO. The 
claims file was later transferred to the jurisdiction of the 
Waco, Texas RO.

The Board remanded this matter in January 2010 in order to allow 
the RO to reschedule the Veteran's requested hearing. She was 
notified in April 2010 of the new hearing date, time and place.  
According to the record, however, the Veteran failed to appear at 
the hearing.  There was no explanation for this and she has not 
requested a new hearing, so the Board shall proceed with the 
adjudication of her claims.


REMAND

The Veteran is seeking to establish service connection for 
residuals of a stress fracture of the right foot, and for a 
psychiatric disorder, to include posttraumatic stress disorder 
(PTSD) and depression.  These claims are not yet ready for Board 
adjudication.

Generally, for service connection, the record must contain (1) 
medical evidence of a current disability, (2) medical evidence, 
or in certain circumstances, lay testimony, of in-service 
incurrence or aggravation of an injury or disease, and (3) 
medical evidence of a nexus between the current disability and 
the in-service disease or injury. In other words, entitlement to 
service connection for a particular disability requires evidence 
of the existence of a current disability and evidence that the 
disability resulted from a disease or injury incurred in or 
aggravated during service. 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(a) (2010). 
See also Pond v. West, 12 Vet. App. 341, 346 (1999).

Right foot

The Veteran contends that she has a preexisting right foot 
condition that was aggravated during her second period of service 
when she tripped over a rock during land navigation training in 
boot camp.  See Veteran's October 2004 statement.

Under 38 U.S.C.A. § 1111, a Veteran is afforded a presumption of 
sound condition upon entry into service, except for any defects 
noted at the time of entry examination. That presumption can be 
rebutted by clear and unmistakable evidence that a disability 
existed prior to service and was not aggravated by service.  See 
Monroe v. Brown, 4 Vet. App. 513, 515 (1993); Green v. Derwinski, 
1 Vet. App. 320, 322 (1991); 38 C.F.R. § 3.304(b) (2009).  A 
preexisting injury or disease will be considered to have been 
aggravated by active military, naval, or air service where there 
is an increase in disability during such service, unless there is 
a specific finding that the increase in disability is due to the 
natural progress of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).

In August 2004, VA afforded the Veteran an examination to assess 
the nature and etiology of her claimed right foot disability. The 
examiner reported the Veteran's history of a right foot 
bunionectomy in February 2002, which was shortly following her 
discharge from her first period of service. The Board notes that 
she was physically disqualified from service in January 2002.  In 
August 2003, the Veteran reentered service.  She sought treatment 
related to her right foot in September 2003 and was ultimately 
again discharged in February 2004.  At the time of the August 
2004 VA examination, the Veteran reported throbbing pain in the 
foot with standing and walking.  The examiner noted her slightly 
altered gait due to avoidance of weight bearing on the right 
foot. X-rays at that time revealed changes consistent with prior 
great toe bunion and no findings of a stress fracture. The 
examiner was unable to note any objective findings to explain the 
subjective pain.

In 2005, approximately six months following her VA examination, 
the Veteran sought treatment from a private physician for her 
right foot. An April 2005 note suggests that she had a bunion 
that is unrelated to her current problems, but that she was being 
treated at that time for 2 neuromas.  There are a series of 
reports following, which show treatment with periodic injections 
to relieve the pain.  In May 2005, the physician suggested that 
it was these neuromas that caused her discharge from service. In 
June 2005, he reported that padding in her shoe relieves the pain 
and "if someone had probably done that in the 1st place she 
probably would not have a medical discharge from the service."  
And, in July 2005, her condition was noted as improved, and the 
doctor suggested that if she had seen a podiatrist in service, 
she would not have had to be discharged at all.  See records of 
Dr. P.W.S. 

There is no evidence in the record to show that a VA examiner has 
reviewed the claims folder since the development of medical 
evidence.  It would seem that with a review of the pertinent 
medical evidence, the VA examiner would be able to render an 
appropriate diagnosis, as well as provide an opinion as to the 
etiology of the Veteran's current foot disorder.  A remand is 
necessary in order to afford the Veteran a new examination, which 
takes into account all of the evidence of record and which 
provides a nexus opinion. 38 C.F.R. § 3.159(c)(4).

Also, under 38 C.F.R. § 3.159(b), VA has a duty to notify the 
Veteran of the evidence required to establish her claim.  A 
review of the notification letters in this case reveals that the 
Veteran has not been notified of the medical and/or lay evidence 
required to establish a claim based upon aggravation of a 
preexisting disability. This matter must also be remanded for 
this purpose.

Psychiatric Disorder

The Veteran's claim was originally stated as a claim for 
posttraumatic stress disorder (PTSD) and severe depression.  See 
March 2004 claim.  In July 2004, the Veteran was afforded a VA 
mental disorders examination.  According to the examiner, the 
Veteran reported symptoms of major depression, as well as a panic 
disorder.  She reported to the examiner that she was working with 
a faith-based counselor.  She also reported panic attacks in 
service, which have worsened since her discharge.  The examiner 
noted the Veteran's condition as a report of symptoms of both 
major depression and a panic disorder.  The examiner was hesitant 
to confirm the diagnosis, but did based upon "documentation from 
her outpatient mental health providers," which supports the 
diagnosis.  The only statement regarding the etiology of the 
Veteran's depression and panic disorder was that "the Veteran 
attributes her emotional problems to the 'verbal and mental 
abuse' that went on during her time in the military."  The 
examiner himself failed to render an opinion one way or the 
other. 

The Board finds that a sufficient opinion from the examiner as to 
the etiology of the Veteran's depression and panic disorder is 
warranted.  While service treatment records do not show that the 
Veteran's was treated in service for these disabilities, the 
Veteran contends that they are a result of in service experiences 
and has submitted evidence to show that she started psychological 
treatment within a few months of her discharge from service.  
Under 38 C.F.R. § 3.303(d), service connection may be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  Also, under 38 C.F.R. § 3.307 and 
§ 3.309, service connection is established for a chronic disease, 
such as psychoses, if it becomes manifest to a degree of 10 
percent or more within 1 year from the date of separation.  
Because the Veteran sought treatment almost immediately following 
discharge and filed her psychiatric claim one month after 
discharge, these regulations clearly apply and a more thorough 
opinion is warranted than the one obtained in July 2004. As such, 
a remand is required.

Also, service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), 
i.e., the diagnosis must conform to the requirements of DSM-IV 
(American Psychiatric Association, Diagnostic and Statistical 
Manual of Mental Disorders, 4th ed., 1994); a link, established 
by medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed in-
service stressor occurred. 
38 C.F.R. § 3.304(f).  There is no evidence in the record that 
the Veteran was ever notified of the requirements for a PTSD 
claim.  As stated above, VA has a duty to notify the Veteran of 
the medical and lay evidence necessary to establish her claim. 
38 C.F.R. § 3.159(b). 

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal, it is the Board's opinion that 
further development of the case is necessary.  This case is being 
returned to the RO via the Appeals Management Center (AMC) in 
Washington, D.C., and the Veteran will be notified when further 
action on her part is required.  Accordingly, this case is 
REMANDED for the following action:

1.  The RO/AMC should ensure that the 
Veteran has been provided notice consistent 
with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) in 
connection with her claim for a right foot 
disorder based on aggravation and here 
claim for service connection for PTSD.  

2.  The Veteran should be afforded an 
examination of her right foot ascertain the 
nature and etiology of any disorders that 
may be present.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  

The examiner is requested to review all 
pertinent records associated with the 
claims file, particularly service treatment 
records, and offer comments and an opinion, 
as to the following questions:

(a) Did the Veteran enter her 
first period of service between 
November 2001 and January 2002 
with a preexisting right foot 
disorder?  If so please specify 
the disorder and identify the 
evidence that supports your 
opinion.

(b) If the Veteran did enter her 
first period of service with a 
preexisting right foot disorder, 
did the preexisting right foot 
disorder increase in severity 
during that service, and if so, 
did the increase in severity 
represented a chronic worsening 
or aggravation of the disorder or 
the natural progress of the 
disorder.  

(c) Did the Veteran enter her 
second period of service between 
August 2003 and February 2004 
with a preexisting right foot 
disorder?  If so please specify 
the disorder and identify the 
evidence that supports your 
opinion.

(d) If the Veteran did enter her 
second period of service with a 
preexisting right foot disorder, 
did the preexisting right foot 
disorder increase in severity 
during that service, and if so, 
did the increase in severity 
represented a chronic worsening 
or aggravation of the disorder or 
the natural progress of the 
disorder

(e)  Did the Veteran manifest a 
stress fracture of the right foot 
during either period of service?  
If the Veteran did manifest a 
stress fracture of the right foot 
during service, is any currently 
diagnosed right foot disorder 
causally or etiologically related 
to that stress fracture or any 
other symptomatology shown in 
service treatment records.?  

The examiner is also informed that 
aggravation for legal purposes is defined 
as a chronic worsening of the underlying 
disability versus a temporary flare-up of 
symptoms.  It represents a permanent 
increase in severity, beyond its natural 
progression.

If the examiner determines that the 
aggravation occurred, to the extent that is 
possible, he or she should provide the 
approximate degree of severity of the 
aggravated disability (the baseline level 
of functional impairment) before the onset 
of aggravation (e.g., slight then, moderate 
now).

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
However, if the requested opinion cannot be 
provided without resort to speculation, the 
examiner should so state and explain why an 
opinion cannot be provided without resort 
to speculation.  

Since it is important "that each disability 
be viewed in relation to its history[,]" 
38 C.F.R. § 4.1, copies of all pertinent 
records in the Veteran's claims file or, in 
the alternative, the claims file, must be 
made available to the examiner for review.

3.  The Veteran should be afforded a 
psychiatric examination to ascertain the 
nature and etiology of all disorders that 
may be present.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  

The examiner is requested to review all 
pertinent records associated with the 
claims file, particularly service treatment 
records, and offer comments and an opinion, 
as to whether any currently diagnosed 
psychiatric disorder is in any way related 
to service.  

The examiner should also determine whether 
the diagnostic criteria to support the 
diagnosis of PTSD have been satisfied.  If 
the PTSD diagnosis is deemed appropriate, 
the examiner should comment upon the 
sufficiency of the stressors to support the 
PTSD diagnosis and the link between the 
current symptomatology and one or more of 
the inservice stressors.  

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
However, if the requested opinion cannot be 
provided without resort to speculation, the 
examiner should so state and explain why an 
opinion cannot be provided without resort 
to speculation.  

Since it is important "that each disability 
be viewed in relation to its history[,]" 
38 C.F.R. § 4.1, copies of all pertinent 
records in the Veteran's claims file, or, 
in the alternative, the claims file, must 
be made available to the examiner for 
review in connection with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the additional 
evidence.  If the benefits sought are not granted, the Veteran 
and her representative should be furnished a Supplemental 
Statement of the Case, and be afforded a reasonable opportunity 
to respond before the record is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
Veteran is free to submit any additional evidence and/or argument 
she desires to have considered in connection with her current 
appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the Veteran until she is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(2010).


